Title: From James Madison to the Senate, 29 January 1817
From: Madison, James
To: Senate


        
          January 29th. 1817.
        
        I withdraw the nomination of
        Stephen Bradley, of Vermont, as agent under the 5th. Article of the Treaty of Peace and Amity between the United States and His Britannic Majesty signed on the 24th day of December 1814 and nominate William C. Bradley of the same state, for the said Office. I nominate
        Henry Dodge, of Missouri Territory, to be Marshal for the District of Missouri in the place of A. McNair resigned
        Charles Lucas, of St Louis, to be Attorney of the United States for the Missouri Territory in the place of John Scott resigned.
        Charles Pelham, of Kentucky, to be Surveyor of the port of Limestone in the District of Mississippi in place of J. W. Moss resigned.
        
          James Madison
        
      